Citation Nr: 0930810	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-36 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cubital tunnel 
syndrome, claimed as secondary to service-connected 
disability.

2.  Entitlement to service connection for hardening of the 
femoral artery, claimed as secondary to service-connected 
disability.

3.  Entitlement to an initial compensable disability rating 
for leg length discrepancy (left leg shorter than right).

4.  Entitlement to an initial disability rating in excess of 
30 percent for adjustment disorder with generalized anxiety 
disorder.

5.  Entitlement to an earlier effective date for the grant of 
service connection for adjustment disorder with generalized 
anxiety disorder.

6.  Entitlement to an earlier effective date for the grant of 
service connection for lumbar strain and degenerative disc 
disease, L5-S1. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to 
October 2001.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran resides in Louisville, Kentucky. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2009 correspondence the Veteran requested a hearing 
at the Louisville RO before the Board of Veterans' Appeals 
(Board).  Accordingly, the hearing must be scheduled.  See 
generally 38 U.S.C.A. § 7107 (West 2002).  Since such 
hearings are scheduled by the RO, the Board must remand the 
case to the RO for that purpose, to ensure full compliance 
with due process requirements.  See 38 C.F.R. §§ 20.704, 
20.1304 (2008).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the Louisville RO 
at the earliest opportunity.  He and his 
representative should be notified of the 
hearing date.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

